United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2830
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
Gaylon Don Ball,                         * District of Missouri.
                                         *
             Appellant.                  *         [UNPUBLISHED]
                                    ___________

                            Submitted: February 3, 2001

                                Filed: February 7, 2001
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Gaylon Don Ball appeals the district court’s1 denial of his motion to compel the
U.S. Attorney’s Office for the Eastern District of Missouri to file a Federal Rule of
Criminal Procedure 35(b) motion to reward the assistance he provided to the U.S.
Attorney’s Office for the Eastern District of Arkansas. We agree with the court that
Mr. Ball failed to make a substantial threshold showing that the refusal was in bad
faith, irrational, or based on an unconstitutional motive. See Wade v. United States,

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
504 U.S. 181, 186 (1992) (mere showing that defendant provided substantial
assistance, whether standing alone or coupled with generalized allegations of
government’s improper motive, is insufficient); United States v. Wilkerson, 179 F.3d
1083, 1086 (8th Cir. 1999) (government’s discretionary refusal to move for downward
departure cannot be challenged unless defendant makes substantial threshold showing
that refusal was in bad faith, irrational, or based on unconstitutional motive).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-